     Case 1:20-mc-00034 Document 1-1 Filed 10/23/20 Page 1 of 3 PageID# 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


IN RE:                                           )
$47,553.000 U.S. CURRENCY SEIZED                 )     Case No. 1:20-mc-_______
                                                 )

              STIPULATION AND ORDER EXTENDING UNITED STATES’
               TIME TO FILE COMPLAINT FOR FORFEITURE AND/OR
                  OBTAIN INDICTMENT ALLEGING FORFEITURE

       It is hereby stipulated by and between the United States of America and claimant Robert

Whitley, IV (“claimant”), by and through their respective attorneys, as follows:

       1.    On July 29, 2020, the claimant, through counsel, filed a claim in the administrative

forfeiture proceedings with Drug Enforcement Agency (DEA) with respect to the $47,553.000

U.S. Currency (the “property”), which was seized on May 12, 2020.

       2. DEA sent written notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to all

known interested parties, the time has expired for any person to file a claim to the property under

18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the claimant has filed a claim to the

property as required by law in the administrative forfeiture proceeding.

       3. Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

forfeiture against the property and/or to obtain an indictment alleging that the property is subject

to forfeiture within 90 days after a claim has been filed in the administrative forfeiture proceedings,

which would make the deadline in this case October 27, 2020, unless the Court extends the

deadline for good cause shown or by agreement of the parties.

       4. As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend the

time in which the United States is required to file a complaint for forfeiture against the property

and/or to obtain an indictment alleging that the property is subject to forfeiture, in order that the
     Case 1:20-mc-00034 Document 1-1 Filed 10/23/20 Page 2 of 3 PageID# 5




parties may have a reasonable and sufficient period in which to evaluate their respective interests

in and positions regarding the property.

       5. Claimant knowingly, intelligently, and voluntarily gives up any right he may have under

18 U.S.C. § 983(a)(3)(A)-(C) to require the United States to file a complaint for forfeiture against

the property and/or to obtain an indictment alleging that the property is subject to forfeiture by

October 27, 2020, and any right he may have to seek dismissal of any complaint and/or any

forfeiture allegation in an indictment on the ground that it was not filed or returned on or before

such date.

       6. The parties agree that the deadline by which the United States shall be required to file

a complaint for forfeiture against the property and/or to obtain an indictment alleging that the

property is subject to forfeiture shall be extended from October 27, 2020, to January 27, 2021.

Any further extension shall be by agreement of the parties and in writing.

       7. The claimant agrees that, until the United States files a complaint for forfeiture against

the property and/or obtains an indictment alleging that the property is subject to forfeiture, by

January 27, 2021, unless this deadline is later extend, whichever occurs first, the property shall

remain in the custody of the United States and claimant shall not seek its return for any reason in

any manner.




       Dated this _______ day of ____________________ 2020.



                                              UNITED STATES DISTRICT JUDGE
                                                 2
Case 1:20-mc-00034 Document 1-1 Filed 10/23/20 Page 3 of 3 PageID# 6
